Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed are entered.
IDS are considered.
Allowable Subject Matter
Claims 1-5, 13, 14, 16-19, 21-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of updated searches conducted, prosecution history, the amendments and Remarks, page 10 through 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Ojiri (US 2019/0148682) - In a production line of batteries, a molded battery packaging material is confirmed on the basis of an image captured with, for example, a camera, that no defects such as pinholes and cracks have been generated. Specifically, the battery packaging material is inspected for defects by capturing with a camera a surface of the battery packaging material from a transparent base material-layer side and/or transparent heat-weldable resin-layer side of the battery packaging material.
Ojiri does not disclose at least the selection of a detection model from a plurality of candidate models based on load analysis.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645